   Case 19-14299-elf
     Case 19-14299-elfClaim
                         Doc3-1
                             30-2 Filed  09/16/19
                                     Filed 03/03/20 Desc Main 03/03/20
                                                      Entered Document      Page 36
                                                                       18:48:10     of 72
                                                                                 Desc
                                  Exhibit B Page 1 of 9




EXHIBIT B
Case 19-14299-elf
  Case 19-14299-elfClaim
                      Doc3-1
                          30-2 Filed  09/16/19
                                  Filed 03/03/20 Desc Main 03/03/20
                                                   Entered Document      Page 37
                                                                    18:48:10     of 72
                                                                              Desc
                               Exhibit B Page 2 of 9
Case 19-14299-elf
  Case 19-14299-elfClaim
                      Doc3-1
                          30-2 Filed  09/16/19
                                  Filed 03/03/20 Desc Main 03/03/20
                                                   Entered Document      Page 38
                                                                    18:48:10     of 72
                                                                              Desc
                               Exhibit B Page 3 of 9
Case 19-14299-elf
  Case 19-14299-elfClaim
                      Doc3-1
                          30-2 Filed  09/16/19
                                  Filed 03/03/20 Desc Main 03/03/20
                                                   Entered Document      Page 39
                                                                    18:48:10     of 72
                                                                              Desc
                               Exhibit B Page 4 of 9
Case 19-14299-elf
  Case 19-14299-elfClaim
                      Doc3-1
                          30-2 Filed  09/16/19
                                  Filed 03/03/20 Desc Main 03/03/20
                                                   Entered Document      Page 40
                                                                    18:48:10     of 72
                                                                              Desc
                               Exhibit B Page 5 of 9
Case 19-14299-elf
  Case 19-14299-elfClaim
                      Doc3-1
                          30-2 Filed  09/16/19
                                  Filed 03/03/20 Desc Main 03/03/20
                                                   Entered Document      Page 41
                                                                    18:48:10     of 72
                                                                              Desc
                               Exhibit B Page 6 of 9
Case 19-14299-elf
  Case 19-14299-elfClaim
                      Doc3-1
                          30-2 Filed  09/16/19
                                  Filed 03/03/20 Desc Main 03/03/20
                                                   Entered Document      Page 42
                                                                    18:48:10     of 72
                                                                              Desc
                               Exhibit B Page 7 of 9
Case 19-14299-elf
  Case 19-14299-elfClaim
                      Doc3-1
                          30-2 Filed  09/16/19
                                  Filed 03/03/20 Desc Main 03/03/20
                                                   Entered Document      Page 43
                                                                    18:48:10     of 72
                                                                              Desc
                               Exhibit B Page 8 of 9
Case 19-14299-elf
  Case 19-14299-elfClaim
                      Doc3-1
                          30-2 Filed  09/16/19
                                  Filed 03/03/20 Desc Main 03/03/20
                                                   Entered Document      Page 44
                                                                    18:48:10     of 72
                                                                              Desc
                               Exhibit B Page 9 of 9
